PER CURIAM.
The Department of Health and Rehabilitative Services has petitioned for certiorari review of an administrative order issued by the Honorable C. McFerrin Smith, III, Chief Judge of the Seventh Judicial Circuit Court. The order limits the number of interviews which HRS may have with victims of child abuse and/or sexual abuse where the victim is under the age of sixteen. It also provides that those interviews be recorded. We agree that this is within the discretion of the chief judge.
The order was entered on the authority of section 9Í4.16, Florida Statutes (1991). That statute requires the chief judge of each circuit to enter an order limiting child victim interviews.
The chief judge of each judicial circuit, ... shall provide by order reasonable limits on the number of interviews that a victim of a violation of § 794.011, § 800.-04, § 827.03, or § 827.04 who is under 16 years of age must submit to for law enforcement or discovery purposes.
Section 914.16, Florida Statutes (1991). Therefore, the subject order pertains only to interviews relating to conduct proscribed by the specified subsections.
Further, in his response to the petition, Judge Smith states that his order provides for three interviews after the initial one. Although this provision is not clear from the order, it may fairly be implied from the requirement that the person being interviewed be an “alleged victim” — a determination which could not be made until after the initial interview.
The petition for writ of certiorari, accordingly, is denied.
PETITION FOR CERTIORARI DENIED.
DAUKSCH, COBB and HARRIS, JJ., concur.